*28
ORDER

PER CURIAM.
Defendant appeals from judgments of conviction of murder in the first degree and armed criminal action following a jury trial, and from the court imposed sentences of life imprisonment without possibility of parole on the former and life imprisonment on the latter. He also appeals from denial of his post-conviction motion pursuant to Rule 29.15 alleging ineffective assistance of counsel. No jurisprudential purpose would be served by a written opinion. The verdicts are supported by substantial competent evidence and no error of law appears. The judgment on the Rule 29.15 motion is based on findings of fact which are not clearly erroneous. The parties have been furnished with a brief written statement explaining our decision.
Judgments affirmed. Rules 30.25(b) and 84.16(b).